Title: From James Madison to John Breckinridge, 19 November 1793
From: Madison, James
To: Breckinridge, John


Dear Sir
Orange Novr. 19. 1793
I take the liberty of making known to you the Revd. Mr. Toulmin who visits Kentucky with a view to transmit its character to a body of his friends in England who wish to exchange their native Country for some part of ours. He has a secondary view of trying whether he can be engaged on acceptable conditions as an Instructor of youth in classical and other liberal branches of education. At present he is connected with a Religious Society in England of the principles taught by Docr. Priestly and other Dissenting Clergymen; but he supposes his faith too simple to admit of any similar connection in this Country. He has been very strongly recommended to me, and every other circumstance within my knowledge has contributed to vouch his merits. Your counsel and civilities will I am persuaded be of much use to him, and I hope you will pardon my freedom in asking them f⟨or⟩ him. With very sincere esteem & regard, I am Dr Sir your mo: obed: hble servt.
Js. Madison Jr.
